Exhibit 10.2

CONSULTANT OPTION AGREEMENT

          This CONSULTANT OPTION AGREEMENT (this "Option Agreement"), dated the
1st day of October, 2002 (the "Date of Grant"), is between American Banknote
Corporation, a Delaware corporation (the "Company") and Morris Weissman (the
"Optionee").

W I T N E S S E T H

           WHEREAS, the Company and the Optionee have entered into a Consulting,
Non-Competition and Termination Agreement dated as of March 13, 2000 and amended
as of June 26, 2000 (the "Consulting Agreement"); and

           WHEREAS, the Section 3(c)(iii) of the Consulting Agreement provides
that, upon the effective date of the Reorganization Plan (as defined in the
Consulting Agreement), the Company shall grant the Optionee a number of options
that will entitle the Optionee to purchase up to 0.64% of the shares of the new
common stock in the Company to be issued pursuant to the Reorganization Plan
(the "Option"), subject to reduction as set forth in Section 3(c)(v) of the
Consulting Agreement, at an exercise price of $2.50 per share; and

           WHEREAS, the Optionee desires to receive this Option on the terms and
conditions hereinafter set forth.

           NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements contained herein, the parties hereto agree as follows:

ARTICLE I
OPTION GRANT

Section 1.1 -- NUMBER OF SHARES AND EXERCISE PRICE

                         Subject to the terms and conditions set forth herein,
the Company hereby grants to the Optionee this Option, which entitles the
Optionee to purchase up to 88,531 shares of new common stock of the Company to
be issued pursuant to the Reorganization Plan, par value $.01 per share (the
"New Common Stock"), at a price of $2.50 per share (the "Exercise Price"),
representing 0.64% of the shares of new common stock of the Company on a
fully-diluted basis.

Section 1.2 -- TERM OF OPTION

                         The term of this Option (the "Term") shall commence on
the Date of Grant and terminate upon the expiration of ten (10) years from the
Date of Grant (the "Expiration Date"). This Option shall be fully vested and
exercisable on the Date of Grant and shall continue to be exercisable, in whole
or in part, at any time or times prior to the Expiration Date. Upon the
Expiration Date, all rights of the Optionee hereunder shall cease.

Section 1.3 -- EXERCISE OF OPTION

                         (a)   This Option shall be exercised by delivering
notice to the Company's principal office, to the attention of its Secretary.
Such notice shall be accompanied by this Option Agreement, shall specify the
number of shares of New Common Stock with respect to which this Option is being
exercised and the effective date of the proposed exercise and shall be signed by
the Optionee or other person then having the right to exercise this Option.
Payment for shares of New Common Stock purchased upon the exercise of this
Option shall be made on the effective date of such exercise in cash or by
certified check, bank cashier's check, or wire transfer or by such other
provision as the Board of Directors of the Company (the "Board") may from time
to time authorize.

                         (b)   Certificates for shares of New Common Stock
purchased upon the exercise of this Option shall be issued in the name of the
Optionee or other person entitled to receive such shares of New Common Stock,
and delivered to the Optionee or such other person as soon as practicable
following the effective date on which this Option is exercised.

                         (c)   Notwithstanding any other provision of this
Option Agreement, no portion of this Option shall be exercisable after the
Expiration Date.

ARTICLE II
TERMS AND CONDITIONS OF OPTION

Section 2.1 -- Transferability

                         This Option may be transferred in whole or in part by
the Optionee to the Optionee's wife or to a trust for the benefit of the
Optionee or his wife.

Section 2.2 -- Certain Adjustments

                         (a)   In the event that the Board shall determine that
any dividend or other distribution (whether in the form of cash, New Common
Stock, or other property), recapitalization, New Common Stock split, reverse New
Common Stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event, affects the New Common Stock such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of the
Optionee, then the Board shall make such equitable changes or adjustments as it
deems necessary or appropriate to any or all of (i) the number and kind of
shares of New Common Stock or other property (including cash) that may
thereafter be issued in connection with this Option, (ii) the number and kind of
shares of New Common Stock or other property (including cash) issued or issuable
in respect of this Option, and (iii) the Exercise Price relating to this Option.

                         (b)   The Company's Fourth Amended Reorganization Plan,
dated July 17, 2002 (the "Plan") currently contemplates the issuance of up to 20
million shares of New Common Stock, and it also contemplates that the holders of
the Company's 11¼% Senior Subordinated Notes due 2007 (the "Noteholders") shall
receive approximately 90% of the New Common Stock and that the Optionee shall
receive options under this Option Agreement entitling the Optionee to purchase
up to 0.64% of the New Common Stock on a fully diluted basis. In the event that
the Plan is revised to provide for the issuance of shares of New Common Stock to
satisfy any claim or claims against the Company asserted or that may be asserted
against the Company by the Securities and Exchange Commission or the United
States Department of Justice in the Chapter 11 Case, and the issuance of such
shares results in the Noteholders receiving, after considering the conversion of
all securities into New Common Stock, less than 90% of the New Common Stock,
then the number of shares of New Common Stock subject to this Option shall be
reduced by a percentage equal to the percentage reduction in the ownership of
New Common Stock by the Noteholders from 90%.

Section 2.3 -- Optionee Not Required To Exercise Option

                         The Optionee shall have no obligation to purchase
and/or pay for, and the Company shall have no obligation to issue, any shares of
New Common Stock except those shares of New Common Stock in respect of which the
Optionee shall have made an exercise pursuant to Section 1.3 hereof in
accordance with the terms and conditions of this Option Agreement.

Section 2.4 -- Classification

                         This Option is not intended to be an "incentive stock
option" within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.

Section 2.5 -- Securities Matters

                         (a)   The Company shall be under no obligation to
effect the registration, pursuant to the Securities Act of 1933, as amended, of
any shares of New Common Stock to be issued hereunder or to effect similar
compliance under any state laws. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates evidencing shares of New Common Stock pursuant to this Option
Agreement unless and until the Company is advised by its counsel that the
issuance and delivery of such certificates is in compliance with all applicable
laws, regulations of governmental authority, and the requirements of any
securities exchange on which shares of New Common Stock are traded. The Board
may require, as a condition of the issuance and delivery of certificates
evidencing shares of New Common Stock pursuant to the terms hereof, that the
Optionee make such agreements and representations, and that such certificates
bear such legends, as the Board, in its sole discretion, deems necessary or
desirable to comply with applicable securities laws.

                         (b)   The transfer of any shares of New Common Stock
hereunder shall be effective only at such time as counsel to the Company shall
have determined that the issuance and delivery of such shares is in compliance
with all applicable laws, regulations of governmental authority, and the
requirements of any securities exchange on which shares of New Common Stock are
traded. In the event that the Company is engaged in an offering or other
registration of New Common Stock, the Board may, in its sole discretion, defer
the effectiveness of any transfer of shares of New Common Stock hereunder in
order to allow the issuance of such shares to be made pursuant to registration
or an exemption from registration or other methods for compliance available
under federal or state securities laws. The Board shall inform the Optionee in
writing of its decision to defer the effectiveness of a transfer. During the
period of such deferral in connection with the exercise of this Option, the
Optionee may, by written notice, withdraw such exercise and obtain the refund of
any amount paid with respect thereto to comply with applicable securities laws.

Section 2.6 -- Rights As A Stockholder

                         The Optionee shall not have any rights as a stockholder
with respect to any shares of New Common Stock covered by this Option until the
date of issuance of a stock certificate with respect to such shares. Except as
otherwise expressly provided in Section 2.2, no adjustment to this Option shall
be made for dividends or other rights for which the record date occurs prior to
the date such stock certificate is issued.

Section 2.7 -- No Fractional Shares

                         No fractional shares of New Common Stock shall be
issued or delivered pursuant to this Option. The Board shall determine whether
cash, other options, or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

ARTICLE III
MISCELLANEOUS

Section 3.1 -- Notices

                         For the purposes of this Option Agreement, notices,
demands, and all other communications provided for hereunder shall be in writing
and shall be deemed to have been duly given when hand delivered or (unless
otherwise specified) when mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:



           to the Optionee at:

           Morris Weissman
           122 Kings Road
           Palm Beach, Florida 33480

           with a copy to:

           Weil, Gotshal & Manges LLP
           767 Fifth Avenue
           New York, New York 10153
           Att'n: Jeffrey S. Klein, Esq.

           to the Company at:

           560 Sylvan Avenue
           Englewood Cliffs, New Jersey  07632
           Attn: Chairman of the Board



or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

Section 3.2 -- Successors

                         The terms of this Option Agreement shall be binding
upon and inure to the benefit of the Company and its successors and assigns, and
of the Optionee and his executors, administrators, successors, heirs,
distributees, devisees, and legatees.

Section 3.3 -- Invalid Provision

                         The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this Option
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

Section 3.4 -- Modifications

                         No change, modification or waiver of any provision of
this Option Agreement shall be valid unless the same be in writing and signed by
the parties hereto.

Section 3.5 -- Entire Agreement

                         This Option Agreement contains the entire understanding
of the parties hereto with respect to the subject matter hereof and supersedes
all prior communications, representations, and negotiations in respect thereof.

Section 3.6 -- Governing Law

                         This Option Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to its conflicts of law rules.

Section 3.7 -- Counterparts

                         This Option Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 3.8 -- Headings

                         The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Option Agreement.

                         IN WITNESS WHEREOF, the parties hereto have caused this
Option Agreement to be duly executed as of the date and year first written
above.

AMERICAN BANKNOTE CORPORATION


By:/s/ Patrick J. Gentile         
       Name:  Patrick J. Gentile
       Title:    Executive Vice President &CFO


  I hereby accept the foregoing grant of an Option to acquire shares of New
Common Stock and understand and agree that such Option and shares of New Common
Stock shall be subject to and governed by the terms of this Option Agreement.


/s/ Morris Weissman         
MORRIS WEISSMAN
